Citation Nr: 1224049	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  00-09 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 30 percent for asthma on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1978 to September 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in March 2000, of a Department of Veterans Affairs (VA) Regional Office (RO).  While on appeal, in a rating decision in January 2008, the RO increased the rating to 30 percent, effective April 21, 1999, the date the claim was received. 

In July 2002, the Veteran appeared at a hearing before a Decision Review Officer.  In August 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the record. 

In January 2004, March 2007, December 2007, October 2008, and May 2010 the Board remanded the claim for further development.  As the requested development has been completed, further action to ensure compliance with the remand directive is not required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In statements in February 2008, in September 2008, in February 2010, and in May 2012, the Veteran raised claims of service connection to include secondary service connection, claims to reopen previously denied claims, a claim for increase for hypertension, and a claim for increase for asthma on a schedular basis, which are referred to the RO for appropriate action. 

FINDING OF FACT

The current schedular rating criteria reasonably describe the disability level and symptomatology of asthma and the manifestations of asthma are wholly encompassed in the schedular criteria, and the application of the schedular criteria are not rendered impractical. 



CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for asthma on an extraschedular basis have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321 (2011) 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  



Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letters, dated in September 2002, in February 2003, in February 2004, in January 2008, and in December 2008.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening had on employment.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim. 

The content of the VCAA notice complies with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  




The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in April 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records as well as VA records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf. 

In accordance with 38 C.F.R. § 3.321(b)(1), the RO referred the matter of an extraschedular rating to the Director of VA Compensation and Pension Service for consideration.  In the supplemental statement of the case in April 2012, the RO notified the Veteran of the determination of VA's Director of VA Compensation and Pension Service.  There is no record of response from the Veteran.  

In May 2012, the Veteran's representative asked that the Veteran be reexamined.  As there is no evidence that asthma has materially changed since the Veteran was last examine by VA, the criteria for reexamination under 38 C.F.R. § 3.327 have not been demonstrated.  And the Board is proceeding without remanding for an examination.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History 

VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  38 C.F.R. § 3.321.

Under 38 C.F.R. § 3.321(b)(1), to accord justice, in an exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director of Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability. 

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the United States Court of Appeals for Veterans Claims provided a sequential three-step analysis to determine whether an extraschedular rating is warranted. 

Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  

If the schedular rating does not contemplate the level of disability and symptomatology and is found inadequate, then step two is to determine whether there is an exceptional disability picture. 




If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

The governing norm in an exceptional case is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In its decision in May 2010, the Board denied the claim for a schedular rating higher than 30 percent for asthma.  As the Board cannot make a determination as to an extraschedular rating in the first instance, the Board remanded the case to the RO for consideration of an extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

In its decision in May 2010, the rationale for the referral for extraschedular consideration was evidence suggestive of interference with employment as the Veteran lost about 97 days of work over a period of less than 2 years. 

In January 2012, in accordance with 38 C.F.R. § 3.321(b)(1), the RO then referred the claim to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating.  Thereafter, the VA Director of Compensation and Pension Service determined that an extraschedular rating was not warranted.

As the procedural development required by 38 C.F.R. § 3.321(b)(1) and Thun has been completed, namely, referral of the case to VA's Director of Compensation and Pension Service for consideration of extraschedular evaluation in the first instance, the case has been returned to the Board for its review. 





Analysis 

Asthma is rated on the results of pulmonary function tests, conducted after a bronchodilator is used. 38 C.F.R. § 4.96. 

Asthma is currently rated 30 percent under the schedular criteria of Diagnostic Code 6602.  

Under Diagnostic Code 6602, the schedular criteria for the next higher rating, 60 percent, are a FEV-1 of 40 to 55 percent of predicted value; or an FEV- 1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations; or intermittent, at least three per year, courses of systemic (oral or parenteral) corticosteroids. 

VA records show that in July 1998 the Veteran was treated with steroids for sinus problems. In January 1999, the Veteran stated he had asthma flare-up three times a week and was treated with Vancenase.  In January 1999, a letter from the Veteran's private doctor indicated he was treated with systemic steroids and nasal steroids for chronic sinusitis and nasal polyposis. 

Private pulmonary function tests in April 1999 show a FEV-1 between 88 percent and 92 percent predicted, and a FEV-1/FVC of 72 percent predicted, which was between 84 percent and 92 percent of predicted value. 

On VA examination in May 1999, the examiner noted that the Veteran was not hospitalized for treatment of acute asthmatic attack since his discharge from service. Pulmonary function tests showed a FEV-1 of 72 percent predicted (which after bronchodilator increased to 79 percent) and FEV-1/FVC was 78 percent. The examiner indicated the asthma should be treated with inhaled steroids. 






VA records show that in June 1999 the Veteran was treated with steroids for asthma. In February 2000, he had recurrent exacerbation of triad asthma and was placed on a corticosteroid.  In April 2000, the Veteran was on Flovent, an inhaled steroid for asthma. 

Private pulmonary function tests in May 2000 showed a FEV-1 of 73 percent predicted and a FEV-1/FVC between 75 percent and 79 percent predicated. 

On VA examination in May 2000, the examiner noted the Veteran was hospitalized in January 2000 for an asthma attack.  He indicated that the Veteran had not been on steroids for asthma for months, but he used Dosepak for sinusitis. In April 2002, the Veteran's private doctor documented the Veteran's multiple problems to include sleep apnea, nasal polyps, chronic sinusitis requiring many surgeries, asthma and migraines, and indicated that the Veteran was on many medications to include Prednisone tapers and inhaled steroids. VA records in April 2002 show the Veteran finished a Prednisone taper for nasal drainage. 

In July 2002, the Veteran testified that he was on Prednisone for over 15 years and sometimes had three treatments a year. 

On VA examination in October 2002, the examiner noted the Veteran was on steroid therapy for his sinonasal problems and asthma. The pulmonary function tests showed a FEV-1 between 77 percent predicted and 92 percent predicted and a FEV-1/FVC of between 74 percent and 78 percent predicated. 

On VA examination in March 2003, the examiner noted the Veteran had sixteen surgeries for removal of nasal polyps.  Additionally, he had Samter's triad (condition consisting of asthma, aspirin sensitivity and nasal polyps) and typically required steroid treatment every other month.  Pulmonary function tests showed a FEV-1 of 86 percent predicted and 92 percent predicted post therapy, and a FEV-1/FVC of 73 percent and post therapy of 75 percent. 



VA medical records in November 2004 document the Veteran's complaints of acute exacerbations of asthma and sinusitis.  In 2005, the Veteran was treated with steroids for sinusitis and asthma.  In May 2006, the Veteran was not being treated with steroids for asthma, however, in September 2006 he was restarted because of chronic sinusitis and asthma and in November 2006 he was on Prednisone for sinusitis. VA records continue to show that from 2006 to 2007 the Veteran was treated with steroids for sinus problems. 

VA pulmonary function tests in July 2005 showed a FEV-1 between 72 percent and 83 percent predicted and a FEV-1/FVC of 73 percent predicted and 66 percent pre-therapy and 71 percent post-therapy. 

In August 2007, the Veteran testified that he had been on Prednisone for 20 years for asthma, was on Prednisone four to six times per year for sinus infections and was treated twice for asthma in the last year. 

On VA examination in January 2008, the examiner noted that the Veteran was treated with Prednisone taper for sinusitis and the sinusitis exacerbated his asthma, which also required steroid therapy. The FEV-1 was between 78 percent predicted (prebronchodilator) and 90 percent predicted (postbronchodilator) and the FEV-1/FVC was 75 percent (prebronchodilator) and 77 percent (postbronchodilator). The examiner indicated the Veteran had frequent exacerbations due to his respiratory problems requiring emergent care. 

In a statement dated in December 2008, the Veteran indicated that he was on steroid treatment four to six times per year due to triad diagnosis of asthma, sinusitis and allergies. 

In January 2009, a VA medical opinion was obtained in response to the Board's remand in October 2008 requesting that the examiner explain whether the Veteran has required intermittent courses of at least three times per year of systemic steroid therapy for asthma. 


The VA examiner indicated that the Veteran has had over 20 surgeries to treat nasal polyps.  The polyps caused the sinuses to become obstructed and infected thereby requiring oral steroids.  The VA examiner concluded that the Veteran was receiving steroid therapy for sinus problems, which if not treated would result in exacerbations of asthma.  The VA examiner noted that medical literature shows that sinusitis and recurrent sinus infections trigger exacerbations of asthma because of airway inflammation and increased mucous production. 

Pulmonary function tests from April 1999, May 1999, May 2000, October 2002, March 2003, July 2005 and January 2008 do not show that the Veteran had FEV-1 of 40 to 55 percent of predicted value or an FEV- 1/FVC of 40 to 55 percent, the criteria for the next higher schedular.  The evidence shows that at minimum the Veteran had FEV-1 of 72 percent of predicted value and FEV- 1/FVC of 66 percent. While the evidence shows the Veteran during the appeals period experienced exacerbations of asthma, there is no indication that the Veteran had at least monthly visits to a physician for required care of exacerbations.  As for use of corticosteroids, VA and private medical records from 1998 to 2008 show the Veteran was at times prescribed steroids for asthma, however he was mainly prescribed steroids to include Prednisone for his service-connected sinusitis. 

Further, the VA opinion in January 2009 concluded that the Veteran was receiving steroid therapy for sinus problems, which if not treated would result in exacerbations of asthma. Thus the evidence does not show that the Veteran is receiving systemic treatment with corticosteroids at least three times in a year for asthma. 

The Veteran's sinusitis with polyps and headaches are rated 50 percent. 







In its determination, VA's Director of the Compensation and Pension Service found that the evidence did not present such an exceptional or unusual picture as to render impractical the application of the regular schedular standards as pulmonary function test results demonstrated at a minimum a FEV-1 of 72 percent of predicted value and FEV-1/FVC of 66 percent, that while here was evidence of exacerbations of asthma, the Veteran did not seek monthly visits with a physician for required care, and the evidence did not show that the Veteran was receiving systemic treatment with corticosteroids at least three times in a year for asthma.. 

Difficulty breathing is the primary symptom of an acute asthma attack.  In an acute asthma attack, medication is often required for relief.  There also chronic pulmonary problems with asthma that are determined by pulmonary function testing, measuring residual lung capacity.   

Generally, the degree of disability specified in the rating schedule is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

The Veteran contends that his asthma interferes with employment as he uses all his sick leave and annual leave, as well as taking days off without pay under the Family Medical Leave Act.  

While the record shows that the Veteran missed about 97 days of work in less than a 2 year period, the Veteran is employed as a full-time driver of a tractor trailer and there is no evidence of an adverse job action or reduced hours or reassignment for lesser pay because of asthma.  Moreover, in the employer's statement, describing time lost from work, asthma was not specifically identified, as there was a general statement only about the Veteran's medical conditions, that is, more that just one medical condition.  







So more than asthma accounts for the Veteran's time lost from work.  And the record shows that the Veteran has sought VA treatment for several disabilities that were unrelated to asthma, for example, the Veteran reported staying home from work for days for a panic attack in December 2005 and the Veteran was hospitalized twice chest pain and a panic attack in 2007.  

While the Veteran is competent to describe the symptoms of asthma, the Veteran's statements about missing work because of asthma when weighed against all the evidence of record is not persuasive.  

Based on the foregoing, the symptoms of asthma, the use of prescription medication, and missed work are factors encompassed in the rating schedule in general and in the schedular criteria for asthma under Diagnostic Code 6602.  

In the Veteran's case, it is clear that he suffers acute asthma attacks that require medication to control, but chronic pulmonary problems determined by pulmonary function testing, measuring lung capacity, are encompassed in the current 30 percent schedular and the acute asthma attacks do not render impractical the application of the regular schedular criteria under Diagnostic Code 6602.   In other words, the Veteran does not experience any symptomatology not already encompassed by the schedular criteria.

Accordingly, the preponderance of the evidence is against an extraschedular rating for asthma and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).








Total Disability Rating for Compensation based on Individual Unemployability

The claim for a total disabled rating for compensation based on individual unemployability is not raised, because the Veteran is employed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

A rating higher than 30 percent for asthma on an extraschedular basis is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


